TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED MARCH 20, 2014



                                      NO. 03-11-00227-CR


                                 Terrance Damien Ford, Appellant

                                                v.

                                   The State of Texas, Appellee




      APPEAL FROM THE 264TH DISTRICT COURT OF BELL COUNTY
           BEFORE JUSTICES PURYEAR, GOODWIN, AND FIELD
 MODIFIED AND, AS MODIFIED, AFFIRMED -- OPINION BY JUSTICE GOODWIN




This is an appeal from the judgment of conviction entered by the trial court on

February 24, 2011. Having reviewed the record and the parties’ arguments, the Court holds that

there was no error in the court’s judgment requiring reversal. However, there was error in the

judgment that requires correction. The Court modifies the trial court’s judgment of conviction to

delete the order for repayment of $4,500.00 attorney’s fees. The Court affirms the trial court’s

judgment of conviction as modified. Because appellant is indigent and unable to pay costs, no

adjudication of costs is made.